DETAILED ACTION
1. 	Claims 1-3, 6-9, 12-18 are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 3 7 CFR 1.114.
2.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 03/07/2022 has been entered

Response to Amendment 
4. 	Applicants’ response to the last Office Action, filed 12/06/2021 has been entered and made of record.
5. 	Claims 1-3, 7,9,13 and 15 have been amended. 
6.	Claims 4-5, 10-11 and 16-17 have been canceled.

Response to Argument
7.	The Applicant argument filed on 03/07/2022 are fully considered.  Based on the amendment and Applicant’s argument the rejection under 35 USC 102 and 35 USC 103 are expressly withdrawn. However, after further search and consideration new prior arts that teaches the newly added limitation to the claims are found. 
Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1,7 and 13 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being unpatentable over Kim et al., (hereafter Kim), US 20210211724, filed on January 8, 2021 (US-provisional- application US 62958659 filed on January 8, 2020), in view of Budagavi; et al. (hereafter Budagavi), US 20190139266 A1, field on Nov. 6. 2018.

As to claim 1, Kim teaches A method for transmitting point cloud data (Abstract, Fig. 1, Kim teaches a method of encoding point cloud data and transmitting encoded point cloud data to the decoder ), the method comprising: 
encoding point cloud data including volumetric data( Fig.1, [0115], Fig.1 illustrates a method encoding a capture  point cloud  data 110, wherein  the  captured point cloud 110 comprises X, Y, Z coordinates and attributes 1, 2, and 3)
encapsulating the encoded point cloud data (Figs.2 and 6 , as illustrates in Fig.2 a compressed point cloud is generated by multiplexing comprised video data, compressed occupancies map and compressed auxiliary patch information. FIG. 6B illustrates, a bit stream structure for a compressed point cloud data. Encapsulating the point cloud data corresponds to forming compressed point cloud data file to be transferred to the decoder) and metadata for the encoded point cloud data into bitstream; and transmitting the  bitstream (Fig.1, Fig. 6B, [0119], FIG. 6B illustrates, a bit stream structure for a compressed 3D point cloud data. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud. The bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1).
However, it is noted that Kim does not specifically teach “wherein the metadata includes object information of one or more objects presented in the volumetric data, and the object information includes an object identifier representing an object and object  direction information for the object represented by the object identifier wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point, and wherein the shape of the point includes a circle shape”
On the other hand in the same field of endeavor a point cloud-related video image processing of Budagavi teaches wherein the metadata includes object information of one or 
more objects presented in the volumetric data (col. 17 lines 20-35, Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as point-shape-metadata, wherein the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550), and 
the object information includes an object identification representing an object and object direction information for the object represented by the object identifier (col.16 lines 52-60, metadata for rotation can be represented based on geometric coordinates, x, y, and z. For example, with respect to regarding the x-coordinate, the metadata can be represented as `rotation_metadata_on_axis_x. With respect to the y-coordinate the metadata can be represented as rotation_metadata_on_axis_y ).
wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point (col. 17 lines 10-25, For example, the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550.    Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as `point_shape_metadata. Similar to the size of each point, the shape of each point can ensure that the reconstructed 3-D point cloud does not appear blurry or include holes), and wherein the shape of the point includes a circle shape (col.17 lines 25-35, the table 1 illustrate  Point-Shape which are  Shape of a circle , square  and diamond );
Kim and Budagavi are combinable because they are directed to video data encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate point size metadata and a point shape metadata taught by Budagavi into Kim. 
The suggestion/motivation for doing allow user of Kim to controls the visual quality of the point cloud using point size metadata  and  to insure the reconstructed 3-D point cloud does not appear blurry or include holes using point shape metadata . 
Therefore, it would have been obvious to combine   Kim with Budagavi to obtain the invention as specified in claim 1.
As to claim 7, Kim teaches A method for receiving point cloud data (Abstract Fig.1, Kim teaches a method and device for receiving a bitstream of encoded point cloud data) , the method comprising:
receiving a bitstream including point cloud data and metadata for the point cloud data;
decapsulating the received bitstream (Fig.1, Fig. 6B, [0119], FIG. 6B illustrates, a bit stream structure for a compressed 3D point cloud data. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud. The bitstream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, and the decoder decompress the 3D point cloud into an image-based representation along with some metadata); and,
Fig.1, Fig. 6B, [0119], FIG. 6B as discussed in claim 1 above the bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, and the decoder decompress the compressed 3D point,  wherein the  compressed 3D point cloud  comprises X, Y, Z coordinates and attributes 1, 2, 3,. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud).
However, it is noted that Kim does not specifically teach  “wherein the metadata includes object information of one or more objects presented in the volumetric data, and the object information includes an object identifier representing an object and object  direction information for the object represented by the object identifier wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point, and wherein the shape of the point includes a circle shape;” 
On the other hand in the same field of endeavor a point cloud-related video image processing of Budagavi teaches wherein the metadata includes object information of one or 
more objects presented in the volumetric data (col. 17 lines 20-35, Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as point-shape-metadata, wherein the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550 ), and 
the object information includes an object identification representing an object  and object direction information  for the object represented by the object identifier (col.16 lines 52-60, metadata for rotation can be represented based on geometric coordinates, x, y, and z. For example, with respect to regarding the x-coordinate, the metadata can be represented as `rotation_metadata_on_axis_x. With respect to the y-coordinate the metadata can be represented as rotation_metadata_on_axis_y ).
wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point (col. 17 lines 10-25, For example, the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550.    Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as `point_shape_metadata. Similar to the size of each point, the shape of each point can ensure that the reconstructed 3-D point cloud does not appear blurry or include holes), and wherein the shape of the point includes a circle shape (col.17 lines 25-35, the table 1 illustrate  Point-Shape which are  Shape of a circle , square  and diamond );

As to claim 13 Kim teaches An apparatus for receiving point cloud data, the apparatus (Abstract , Claim 18, Kim teaches a method and a device for encoding and   decoding a point cloud data, wherein the decoding device  receive a bit stream compressed point  cloud data from the encoding device  and decompress  using decoding device) comprising:
a receiver configured to receive a bitstream including point cloud data and metadata for the point cloud data ( this limitation is discussed in claim 1);
a decapsulator configured to decapsulate the received bitstream; and decoder configured to decode the point cloud data in the bitstream based on the metadata; and  a processor configure to reconstruct volumetric data of the decoded point cloud data based on metadata (Fig.1, Fig. 6B, [0119],  as discussed in claim 1 above, the encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed bitstream of point cloud back into a decompresses  point cloud data, and the bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, the decoder decompress the encoded 3D point data),
However, it is noted that Kim does not specifically teach “wherein the metadata 
includes object information of one or more objects presented in the volumetric data, and the 
object information includes an object id representing an object and objection direction 
information for the object represented by the object id;” 
On the other hand in the same field of endeavor a point cloud-related video image processing of Budagavi teaches wherein the metadataincludes object information of one or 
more objects presented in the volumetric data ( col. 17 lines 20-35, Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as point-shape-metadata, wherein the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550 ), and 
the object information includes an object identification representing an object  and object direction information  for the object represented by the object identifier (col.16 lines 52-60, metadata for rotation can be represented based on geometric coordinates, x, y, and z.
For example, with respect to regarding the x-coordinate, the metadata can be represented as `rotation_metadata_on_axis_x. With respect to the y-coordinate the metadata can be represented as rotation_metadata_on_axis_y ).
wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point (col. 17 lines 10-25, For example, the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550.    Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as `point_shape_metadata. Similar to the size of each point, the shape of each point can ensure that the reconstructed 3-D point cloud does not appear blurry or include holes), (col.17 lines 25-35, the table 1 illustrate  Point-Shape which are  Shape of a circle , square  and diamond );

7.	Claims 2-3, 6, 8-9, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being unpatentable over Kim, US 20210211724, in view of Budagavi, US 20190139266 A1 , further in view of SABRIPOUR et al. (hereafter SABRIPOUR), US 20210190936 A1, field on December 20,2019, still further in view of RUSANOVSKYY et al., ( hereafter RUSANOVSKYY), US 20180152721 A1, published on May 31, 2018

Regarding claim 2, while modified Kim teaches the limitation of claim 1, it fails to teach the limitation of claim 2.
	On the other hand in the same field of endeavor methods encoded and decoding video image data of  and metadata about a video of RUSANOVSKYY (Abstract) teaches the object 
information is included in Supplemental Enhancement Information (SED) message that is 
contained in a NAL unit of the bitstream (claim 7, [0014], the one or more metadata blocks are encoded in one or more Supplemental Enhancement Information (SEI) Network Abstraction Layer ( NAL) unit.) 
Modified Kim and RUSANOVSKYY are combinable because they are directed to video data encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a technique of encoding one or more metadata blocks  in one or more Supplemental Enhancement Information (SEI) Network Abstraction Layer ( NAL) unit taught by RUSANOVSKYY into modified Kim. 
The suggestion/motivation for doing allow user of Kim to improve the encoding efficiency of the video  data since it is well-known that  the NAL unit structure provides for convenient packetization /framing of video data for different transport protocol. 
RUSANOVSKYY to obtain the invention as specified in claim 2.

Claim 8 is rejected the same as claim 2 except claim 8 directed to a decoding method claim. Note decoding is the inverse of encoding and Kim teaches both encoding and decoding as  discussed in claim 1 above.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 8.

Claim 14 is rejected the same as claim 2 except claim 14 directed to a decoding apparatus claim. Note decoding is the inverse of encoding and Kim teaches both encoding and decoding apparatus as discussed in claim 13 above.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 14.

As to claim 3, Budagavi teaches wherein the metadata includes information for the
volumetric  data modified wherein the metadata includes information for  the  volumetric 
 data, the information for the volumetric data includes position related information used
 for reconstructing the volumetric data  (col.37 lines 30-40, the types of metadata, such as the scale, offset, rotation, point size, and point shape can modify how the decoder 550 reconstructs the 3-D point cloud 502. In particular, the metadata can (i) modify a point cloud that was sparse, (ii) perform a progressive scaling, indicate an ROI and modify a portion of the point cloud as the indicated ROI differently than the rest of the point cloud, as well as (iii) perform adaptive point size and shape rendering to reduce or remove holes in the point cloud, when the decoder 550 reconstructs the point cloud.)
However, it is noted that Budagavi  does not specifically teach “the direction related 
information includes information representing a forward direction of the volumetric data, and information representing an upper direction for the volumetric data” 
([0031], Examples of metadata that may be expected to be derived directly or indirectly from radar data include direction,
range/distance, velocity, angle of approach, direction of motion, other object-related radar metadata).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate location in field of view, object ID and tracking position relative to field of view information into metadata taught by ABRIPOUR into Kim.
The suggestion/motivation for doing allow user of Kim to improve motion information to be included in a point cloud data that represent a moving object by incorporating information related to location, object ID and tracking position.

As to claim 6, SABRIPOUR teaches  the method further includes camera information  the camera information including information representing a position of the camera, information representing an orientation of the camera, information representing a horizontal FOV (Field Of View) of a view-frustum and information representing a vertical FOV of the view-frustum ([0045], FIGS. 3A-3B, 4 a person 302 is located in the premises 303, within a Field Of View (FOV) 305 of a camera device 307, and is therein identified and tagged (310). Next, while being continuously tracked in the FOV 305 of the camera device 307, the location of the identified person 302 is translated (320) to map coordinates. Next a radar device adjacent the camera device 307 (or other suitable node). If a new person has been detected within a radar device's FOV (i.e. "yes"), then the new person in the radar device's FOV is translated (340) into respective map coordinates. (Referring to FIG. 4). 



Claims 15 and 18 are rejected the same as claims 3 and 6 respectively except claims 15 and 18  are directed to apparatus claims for decoding point cloud data.  Thus, argument analogous to that presented above for claims 3 add 6 are applicable to claims 15 and 18.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699